Barclay, C. J.
(dissenting). — Is this a case “involving title to real estate,” within the meaning of the qrganic law defining the jurisdiction of the Supreme Court? It is an ordinary action in the nature of replevin to recover specific personal property. The property is grain. The title to it depends, in one view of the case, on the validity of a deed of trust in the nature of a mortgage, conveying the land on which the grain grew. In another view of the case the property in the grain depends on the force and effect to be given to an agreement between plaintiff Fischer and defendant M. C. Johnson, under which agreement Fischer claims to have had possession of the land and to have sowed the crop, and to have the right to reap what he sowed.
The determination of the interests of the parties in and to the .land, under the agreements in question, will determine their respective claims to the grain raised on the land. Yet the action itself has for its subject-matter only the ownership of the grain. The *439original opinion of my learned brother Brace in the first division (Reported, 39 S. W. Rep. 785) plainly shows to what extent the merits of the appeal involve the question of title.
The term “real estate,” under our positive law, “shall be deemed to be co-extensive with lands, tenements and hereditaments.” R. S. 1889, sec. 6570. An interest in land.as a “cropper,” carrying with it the right to plant, cultivate and reap a crop of grain, is an interest in real property as well recognized (at this day and in this part of the world) as is an easement. The. latter has been held real estate within the meaning of the Missouri Constitution. State ex rel. St. Louis, etc., R. R. Co. v. Rombauer (1894) 124 Mo. 598 (28 S. W. Rep. 75).
Where, in an action of replevin, the issue of title to land has been distinctly raised and decided, the final decision of that issue is conclusive on the parties to that issue in any later litigation. Branson v. Studabaker (1892) 133 Ind. 160 (33 N. E. Rep. 102); Wolf River Lumber Co. v. Brown (1894) 88 Wis. 638 (60 N. W. Rep. 996).
When a judgment on an appeal will determine -an existing claim of title to real estate, that title is, in my opinion, involved in the case on the appeal.
The object of the constitutional provision on this subject is to appoint the Supreme'Court as the tribunal for the final settlement of the law of real property in Missouri, in the hope thereby to secure uniformity of decision on that important branch of jurisprudence. That object should be kept in view in interpreting the meaning of the Constitution and applying its language to particular cases. To give full weight to the intention of the Constitution it seems to me that it should be held that the form in which a question of title to real estate may arise is not material where the *440last judgment in the case will evidently have the effect to determine the conflicting claims of the parties litigant to an interest in the land itself. Such will be the effect of the final judgment in the case at bar. Campbell v. Rankin (1878) 99 U. S. 261; Bussum Lall Shookul v. Chundee Dass (1879) 4 Calcutta (L. R.), 686; Linton v. Harris (1886) 78 Ga. 265 (3 S. E. Rep. 278); Bradford v. Knowles (1890) 78 Tex. 109 (14 S. W. Rep. 307); Hailey v. Ano (1893) 136 N. Y. 569 (32 N. E. Rep. 1068; 32 Am. St. Rep. 764); Brushy Mound v. McClintock (1893) 146 Ill. 643 (35 N. E. Rep. 159).
In my opinion title to real estate is involved in this appeal.